Citation Nr: 1233850	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disability.

2.	Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1999 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case has since been transferred to the RO in Chicago, Illinois.

The Veteran testified at a Board hearing at the RO in Chicago, Illinois in April 2012.  This transcript has been associated with the file.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent and credible evidence relates the Veteran's lumbar spine disability, characterized by degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis, to the Veteran's military service.


CONCLUSION OF LAW

A lumbar spine disability, characterized by degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a lumbar spine disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has a lumbar spine disability which began in service as a result of a wrestling incident.  A May 2003 post deployment service treatment record noted the Veteran's complaints of back pain and muscle aches.  A December 2003 Report of Medical History also indicated that the Veteran complained of constant back pain.  He stated that it was not serious enough for treatment at that time.  

The Veteran's fellow Marines submitted statements in April 2007 noting that they remembered his complaints of back pain and that he went to medical appointments for this pain.  See e.g., statements of D.S. and S.C.  The Veteran also testified that he experienced back pain in service, but that he self treated with over-the-counter medications.  See April 2012 Board hearing transcript.  He also testified that he suffered from daily, constant pain in his back.  He testified that he currently used painkillers and had previously been put on bed rest and given muscle relaxers during flare ups of pain.

An April 2012 private MRI of the Veteran's lumbar spine showed degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis at both these levels with no definite focal impingement seen.

At the Veteran's April 2012 Board hearing he also testified that he had recently been treated by a new chiropractor and doctor.  The Veteran's chiropractor submitted a statement in April 2012 that he had been treating the Veteran since February 2012 and that his back pain was not responding to care.  He noted that he had reviewed the Veteran's recent MRI and opined that the Veteran's lumbar spine problems could have been caused by service and the "highly repetitive compressive forces that military work demands."  The Veteran's doctor also submitted a statement in April 2012 noting that he had been treating the Veteran since December 2011 and had reviewed his recent MRI which noted mild degenerative changes with bulging discs.  He opined that it was more likely than not that the Veteran's current lumbar spine problems were related to his military service.

In sum, there is competent and credible evidence that the Veteran had low back symptomatology in service and has a current diagnosis of a lumbar spine disability; the record also reflects a competent medical opinion linking his current lumbar spine disability, characterized by degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis, to service.  As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a lumbar spine disability, characterized by degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis, is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a lumbar spine disability, characterized by degenerative discogenic changes with disc bulging and small disc protrusion at L4-L5 and L5-S1 and central stenosis, is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a neck disability, the Board observes that in service the Veteran complained of head tension and soreness that began after a wrestling incident in 2000 and had continued since that time.  See December 2003 Report of Medical History.  The Veteran also testified in April 2012 that he had continuous pain in his neck which began in 2000.  He stated that he went to see a corpsman on a couple occasions in service; but that he was told he just had normal neck pain.  He further testified that he has been self-treating with over-the-counter pain medication since the incident.

The Veteran also provided various buddy statements from Marines who served with him and remembered his complaints of neck pain.  See e.g., April 2007 statements of D.S. and W.Z.  The only post-service medical record pertaining to the Veteran's neck is an MRI from February 2005 which showed a normal cervical spine.

However, at his April 2012 Board hearing the Veteran testified that he was seen for neck pain at the Cotswold Clinic in North Carolina directly after service, but that he had been receiving treatment from a new doctor and chiropractor.  It appears all records from the Cotswold Clinic have been obtained by the RO or submitted by the Veteran.  The Board observes Dr. P.A. and Dr. A.C. provided statements which indicate they have been treating the Veteran in 2012 for chronic neck pain.  See April 2012 statements.  There is no evidence that these additional private treatment records have been located and associated with the claims file.  On remand the Veteran should be provided with the appropriate release to obtain these, and any other outstanding records.  Further, he should be afforded a VA examination of the neck as VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting low threshold requirement for a VA examination).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with the appropriate release forms to obtain private treatment records for the Veteran's neck disability, to include those from Dr. A.C. and Dr. P.A.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain them by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner should specifically state whether it is at least as likely as not that the Veteran has a neck disability that is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including his and his fellow Marines' competent statements regarding the Veteran's neck symptoms in service as well as continuity of symptomatology since service.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.  The rationale for all opinions expressed should be provided in a legible report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


